Title: To George Washington from John Mathews, 14 October 1780
From: Mathews, John
To: Washington, George


                        My Dear Sir
                            Philadelphia Octr 14th 1780
                        
                        A variety of causes render it necessary for Mrs Mathews to return to Carolina: & as a flag will go there in a few days; I take the liberty of thus early solliciting your Excellency to apply to Sr Henry Clinton for a permit for herself, & a Negroe Man & Maid servant to go in the flag. The Board of War will inform you of the name of the Vessel.If Sr Henry Clinton should make any difficulty about admitting her to return when it would be convenient to her (as it is impossible to specify any time for her stay there) rather than she should not go, I would agree to her remaining there, and depend on fortune for our meeting again. My situation here is truly distressing, I have no dependence, but on an empty treasury for my support, & when the little money I have left, is exhausted, I know not where I am to apply for more. Although the duties of my station demand of me to undergo every species of inconvenience & distress, yet I don’t think I can with any degree of propriety impose the same task on her. Could I see the least prospect of an alteration for the better, in our affairs, I could be content to wait with patience, but when on the contrary I daily see them grow worse,  & the treasury cannot furnish as much money, as will support those few Delegates, who have no other resource, I think it sufficient, for me to bear the mortifications that must necessarily ensue alone.This is another reason which renders Mrs Mathews presence indispensibly necessary in Carolina (as it is impossible for me to go there.) I have not a friend remaining in that country, but what are prisoners of War, several are amongst those unfortunate persons sent to St Augustine: so that my affairs are left entirely at the mercy of Negroes, & an insatiable enemy—As to my own particular property, that I entirely give up, unless we should ever recover the country by force of arms. But as Mrs Mathews has an Estate there independent of mine, I could wish to put it in her power to save that for herself & family. I am led to expect she will be successful in her application on this head; as our State never confiscated a shilling of the property of the Partisans of the British government, but permitted them to dispose of & retire with it. Therefore, however they may dispose of my private estate, they can on no principle whatever with-hold from her, her seperate estate. She is now the only person who can with propriety make the claim & discriminate between the two estates.This sacrifice of domestic felicity, I think we owe to our posterity, that they might not be left totally destitute.P.M. Since writing the above, we have received letters from the Southward—A copy of Genl Gates’s, with it’s inclosures will be transmitted you by the President But our Delegates have one from Governor Rutledge which speaks much plainer than Gates does. He is likewise on the spot. I expect Hallifax in North Carolina will be Lord Cornwallis Head quarters in less than a month, unless some very vigorous and decisive measures are immediately taken to reinforce the Southern army—not with Militia, but regular troops, that can be kept together, and depended on. The British army, in full force, is now between Gates, & the most fertile, best affected, & most populous part of No. Carolina, so that every resource of men & provisions, are now entirely cut off from thence—the people in every part of the country are flying before the enemy, & endeavouring to save what part of their property they can—Gates’s army is very weak, especially in cavalry, & the enemy are very strong—The last accounts we have of them, they were three miles this side of Charlotte in full march. I see nothing to prevent their pursuing any route they please, through any part of No. Carolina. I am extremely anxious to hear who the person is, appointed to the Southern Command. I hope your Excy will find it eligible to confer it on Genl Greene, as the person that I am convinced will be highly acceptable to all the Southern States. An able commander was never more wanted, than is now in that quarter, & the sooner he gets there, the better.I will just take the liberty of asking Yr Excy whether you think it would be possible to spare Majr Lee’s corps to act with the southern army this Winter, for after all the exertions they have made there in the course of six months, they have equiped no more than 82 horse.I should be obliged to you Sir, to inform me of the result of your application to Sr Hy Clinton as soon as you conveniently can.I have received your Excys favor of the 4th inst. but have not time to reply to it at present. I mean to do myself that pleasure by the first opportunity that offers, but hope you will not in the mean time think me negligent, as it is my earnest wish at all times, to give you the most convincing proofs that I am with the highest respect and the sincerest Affection Yr Excys most Obedt servt
                        
                            Jno. Mathews
                        
                    P.S. Mrs Mathews’s christian name is Mary the two Servants Simon, & Caty. The name of the Vessel The Genl Smallwood—Thos Finley Sailing Master.